Case 1:18-cr-00279-MKB Document 151 Filed 08/18/20 Page 1 of 1 PageID #: 761

                                  SALLY BUTLER
                                   ATTORNEY AT LAW
                           42-40 BELL BOULEVARD SUITE 302
                                   BAYSIDE, NY 11361
                         (718) 279-4500 FACSIMILE (718) 281-0850

 August 18, 2020

 The Honorable Margo K. Brodie
 United States District Court
 225 Cadman Plaza
 East Brooklyn, N.Y. 11201

                       Re: United States v. Anessa Christian
                           Criminal Docket No. 18 CR 279 (MKB)

 Dear Judge Brodie:

         It is respectfully requested that Ms. Anessa Christian’s sentencing be adjourned.
 Ms. Christian travels by bus from Virginia to attend Court proceedings. Due to the
 Covid pandemic, it is respectfully requested that we adjourn until travel restrictions are
 lifted. Ms. Christian remains compliant with her bond conditions. I have discussed the
 matter with the government and they have no objection. I have discussed the matter
 with Ms. Christian and she consents.



                                                    Respectfully submitted,

                                                     /s/
                                                    Sally Butler
                                                    Christopher Wright


 cc: Drew G. Rolle
